DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Shin fails to disclose longitudinally arranged gaps across the pixel electrode structure. The examiner respectfully disagrees, as the gaps are arranged in a vertical or longitudinal direction, since in an upwards direction, a plurality of gaps may be found. Further, in any one longitudinal line, at least two adjacent gaps are disposed, as annotated and shown in Figure 1 of Shin in the rejection of claim 1 below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US Publication No.: US 2015/0268518 A1 of record, “Shin”).
	Regarding Claim 1, Shin discloses a pixel electrode structure (Figure 1), comprising a first pixel electrode (Figure 1, first pixel electrode 191a) and a second pixel electrode (Figure 1, second pixel electrode 191b); wherein
	The first pixel electrode comprises a plurality of first sub electrodes (Figure 1, first sub electrodes 194),
	The second pixel electrode comprises a plurality of second sub electrodes (Figure 1, second sub electrodes 196), and
	Each of the first sub electrodes is correspondingly disposed to one of the second sub electrodes (Figure 1, first sub electrodes 194 correspond with second sub electrodes 196, where it should be noted that the limitation “correspondingly” is interpreted broadly to mean having any sort of relationship between first and second sub electrodes); wherein
	A plurality of gaps are disposed between an end of each of the first sub electrodes and an end of a corresponding one of the second sub electrodes, and adjacent ones of the gaps are interlaced (Figure 1, 196a and 196b disclose gaps that are interlaced), and the gaps are arranged longitudinally across the pixel electrode structure (Figure 1, as annotated below, where gaps may be found across an entire longitudinal direction, and any one longitudinal line comprises at least two interlaced gaps). 

    PNG
    media_image1.png
    781
    868
    media_image1.png
    Greyscale


	Regarding Claim 2, Shin discloses the pixel electrode structure of claim 1, wherein a length of one of the first sub electrodes is different from a length of an adjacent one of the first sub electrodes (Figure 1, adjacent first sub electrodes 194 vary in length with respect to one another).

	Regarding Claim 3, Shin discloses the pixel electrode structure of claim 1, wherein the first sub electrodes are parallel to the second sub electrodes (Figure 1, first sub electrodes 194 and second sub electrodes 196 are parallel to one another).

	Regarding Claim 4, Shin discloses the pixel electrode structure of claim 1, wherein shapes of the end of the first sub electrodes and the second sub electrodes are triangular (Figure 1, first sub electrodes 194 and second sub electrodes 196 have triangular ends, taking the corner edge to be tip of the triangle).

	Regarding Claim 5, Shin discloses the pixel electrode structure of claim 1, wherein shapes of the end of the first sub electrodes and the second sub electrodes are rectangular (Figure 1, first sub electrode 194 and second sub electrodes 196 may be considered as having rectangular ends if the flat end edge is taken to one side of the rectangle).

	Regarding Claim 6, Shin discloses the pixel electrode structure of claim 1, wherein the first pixel electrode is divided into four quadrant areas (Figure 1, the first pixel electrode 191a may be divided into four quadrant areas using stems 193 and 192 as dividers).

	Regarding Claim 7, Shin discloses the pixel electrode structure of claim 6, wherein the second pixel electrode is divided into four regions, the four regions are correspondingly disposed to the four quadrant areas of the first pixel electrode (Figure 1, using the stems 193 and 192 of the first pixel electrode 191a, the second pixel electrodes 191b is also divided into four regions).

	Regarding Claim 8, Shin discloses the pixel electrode structure of claim 1, wherein the first pixel electrode also comprises a first main electrode, and the first sub electrodes are connected to the first main electrode (Figure 1, first main electrodes 193/192).

	Regarding Claim 9, Shin discloses the pixel electrode structure of claim 1, wherein the second pixel electrode also comprises a second main electrode, and the second sub electrodes are connected to the second main electrode (Figure 1, second main electrode 195).

	Regarding Claim 10, Shin discloses the pixel electrode structure of claim 9, wherein an opening is disposed at a side of the second main electrode (Figure 1, at least an opening in the bottom center adjacent to the first main electrode 193 at a side of the second main electrode 195 exists). 

	Regarding Claim 11, Shin discloses a liquid crystal display panel (Figures 1-2), comprising:
	A first substrate (Figure 2, first substrate 210);
	A second substrate disposed opposite to the first substrate (Figure 2, second substrate 110);
	A common electrode structure disposed at a side of the first substrate facing the second substrate (Figure 2, common electrode structure 270);
	A pixel electrode structure disposed at a side of the second substrate facing the first substrate (Figure 2, pixel electrode structure 191); and 
	Liquid crystal molecules filled between the common electrode structure and the pixel electrode structure (Figure 2, liquid crystal molecules 3; Paragraph 0092); wherein
	The pixel electrode structure comprises 
A first pixel electrode (Figure 1, first pixel electrode 191a) and a second pixel electrode (Figure 1, second pixel electrode 191b); wherein
	The first pixel electrode comprises a plurality of first sub electrodes (Figure 1, first sub electrodes 194),
	The second pixel electrode comprises a plurality of second sub electrodes (Figure 1, second sub electrodes 196), and
	Each of the first sub electrodes is correspondingly disposed to one of the second sub electrodes (Figure 1, first sub electrodes 194 correspond with second sub electrodes 196, where it should be noted that the limitation “correspondingly” is interpreted broadly to mean having any sort of relationship between first and second sub electrodes); wherein
	A plurality of gaps are disposed between an end of each of the first sub electrodes and an end of a corresponding one of the second sub electrodes, and adjacent ones of the gaps are interlaced (Figure 1, 196a and 196b disclose gaps that are interlaced), and the gaps are arranged longitudinally across the pixel electrode structure (Figure 1, as annotated below, where gaps may be found across an entire longitudinal direction, and any one longitudinal line comprises at least two interlaced gaps).

    PNG
    media_image1.png
    781
    868
    media_image1.png
    Greyscale


	Regarding Claim 12, Shin discloses the liquid crystal display panel of claim 11, wherein a length of one of the first sub electrodes is different from a length of an adjacent one of the first sub electrodes (Figure 1, adjacent first sub electrodes 194 vary in length with respect to one another).

	Regarding Claim 13, Shin discloses the liquid crystal display panel of claim 11, wherein the first sub electrodes are parallel to the second sub electrodes (Figure 1, first sub electrodes 194 and second sub electrodes 196 are parallel to one another).

	Regarding Claim 14, Shin discloses the liquid crystal display panel of claim 11, wherein shapes of the end of the first sub electrodes and the second sub electrodes are triangular (Figure 1, first sub electrodes 194 and second sub electrodes 196 have triangular ends, taking the corner edge to be tip of the triangle).

	Regarding Claim 15, Shin discloses the liquid crystal display panel of claim 11, wherein shapes of the end of the first sub electrodes and the second sub electrodes are rectangular (Figure 1, first sub electrode 194 and second sub electrodes 196 may be considered as having rectangular ends if the flat end edge is taken to one side of the rectangle).

	Regarding Claim 16, Shin discloses the liquid crystal display panel of claim 11, wherein the first pixel electrode is divided into four quadrant areas (Figure 1, the first pixel electrode 191a may be divided into four quadrant areas using stems 193 and 192 as dividers).

	Regarding Claim 17, Shin discloses the liquid crystal display panel of claim 16, wherein the second pixel electrode is divided into four regions, the four regions are correspondingly disposed to the four quadrant areas of the first pixel electrode (Figure 1, using the stems 193 and 192 of the first pixel electrode 191a, the second pixel electrodes 191b is also divided into four regions).

	Regarding Claim 18, Shin discloses the liquid crystal display panel of claim 11, wherein the first pixel electrode also comprises a first main electrode, and the first sub electrodes are connected to the first main electrode (Figure 1, first main electrodes 193/192).

	Regarding Claim 19, Shin discloses the liquid crystal display panel of claim 11, wherein the second pixel electrode also comprises a second main electrode, and the second sub electrodes are connected to the second main electrode (Figure 1, second main electrode 195).

	Regarding Claim 20, Shin discloses the pixel electrode structure of claim 19, wherein an opening is disposed at a side of the second main electrode (Figure 1, at least an opening in the bottom center adjacent to the first main electrode 193 at a side of the second main electrode 195 exists). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871